DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at lines 12-14, it is not clear what is being referred by “said beam associated with the contention-free resource” because it lacks antecedent basis. At the last line, it is not clear what is meant by “wherein” at the end of the sentence. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2022/0046630 (Wu).
Wu discloses technique for determining a beam for preamble transmission. 
Regarding claims 1, 7 and 14, Wu teaches a wireless device and a method performed by a wireless device for handling communication of the wireless device in a wireless communication network, wherein a first radio network node serves the wireless device and the wireless communication network, the wireless communication network having a second radio network node; the method comprising: receiving a handover command from the first radio network node, the handover command indicating a handover to a cell served by the second radio network node (“The communications 600 include a third communication 614 in which the source gNB 604 transmits a handover command to the UE 602.” [0059]), the handover command including a beam indication indicating which beam of the cell to select by the wireless device, the beam indication includes at least an indication of a contention-free resource, and a threshold indicating a threshold for a beam quality for a beam to be selected by the wireless device (“A beam of a remote unit 102 may be selected, in certain embodiments, by the remote unit 102 determining a set of suitable beams of which the signal quality is better than a threshold configured by a base unit 104. As used herein, “suitable beams” may refer to beams that have a signal quality greater and/or better than a threshold signal quality.” [0062]); and selecting a beam of the cell based on at least the beam indication, and prioritizing said beam associated with the contention-free resource when the measured beam quality is better than said beam quality threshold (“In some embodiments, if one beam of a remote unit 102 is configured with a contention-free resource and is available in a set of suitable beams, the remote unit 102 may select this beam with a contention-free resource as a highest priority beam.” [0062]). Wu, however, fails to specifically teach that the handover command includes a beam indication indicating which beam of the cell to select by the wireless device. Wu teaches handover command (614) received by the UE 602 from the source gNB 604 ([0059] and Fig. 6), and teaches that “contention-free resources may be configured by a base unit 104” ([0061]). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wu to include an indication of a contention-free resource and a threshold in the handover command because it is only a matter of including the information in the handover command since the concept of using contention-free resource and a threshold is taught in the beam selecting process described by Wu. 
Regarding claims 2-4 and 8-10, the limitations are directed to well-known features in the field of the invention. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wu to include the recited features in making the working system. 
Regarding claims 5 and 11, Wu teaches a first radio network node and a method performed by a first radio network node for handling communication of a wireless device in a wireless communication network, wherein the first radio network node serves the wireless device and the wireless communication network, the wireless communication network including a second radio network node, the method comprising: transmitting a handover command to the wireless device, the handover command indicating a handover to a cell served by the second radio network node, (“The communications 600 include a third communication 614 in which the source gNB 604 transmits a handover command to the UE 602.” [0059]), wherein the beam indication includes a list of beams which are suitable for access based on load, and a threshold indicating a threshold for a beam strength for a beam to be selected by the wireless device (“In some embodiments, if one beam of a remote unit 102 is configured with a contention-free resource and is available in a set of suitable beams, the remote unit 102 may select this beam with a contention-free resource as a highest priority beam. In various embodiments, if there are multiple suitable beams of a remote unit 102 with a contention-free resource in a set of suitable beams, the remote unit 102 may randomly select one of the beams and/or the remote unit 102 may select a beam with the best channel quality, such as based on RSRP.” [0062]). Wu, however, fails to specifically teach that the handover command includes a beam indication indicating which beam of the cell to select by the wireless device. Wu teaches handover command (614) received by the UE 602 from the source gNB 604 ([0059] and Fig. 6), and teaches that “contention-free resources may be configured by a base unit 104” ([0061]). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wu to include an indication of a contention-free resource and a threshold in the handover command because it is only a matter of including the information in the handover command since the concept of using contention-free resource and a threshold is taught in the beam selecting process described by Wu. In addition, Wu teaches ‘suitable beams which are suitable for access’ ([0062]), and not a list of beams which are not suitable for access based on load as recited in the claims. However, this difference is only directed to doing the same thing employing the opposite concept of either suitable beams or unsuitable beams. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wu to simply reverse the concept and utilize a list of beams which are not suitable for access in place of utilizing a list of suitable beams in the beam selection process. 
Regarding claims 6, 12 and 13, the limitations are directed to well-known features in the field of the invention. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wu to include the recited features in making the working system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Nagaraja et al. PG Pub., the Zhang et al. PG Pub., the Chen PG Pub., and the Chen et al. PG Pub., are cited for further references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472